Citation Nr: 0307544	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  99-11 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for high cholesterol.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 RO decision which denied service 
connection for high cholesterol.  In October 2000, the Board 
deemed the claim well-grounded and remanded the matter to the 
RO for further evidentiary development.  The case was later 
returned to the Board in February 2003.


REMAND

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In the present case, however, the RO has neither notified the 
veteran of the newly enacted provisions of the VCAA nor 
adjudicated his case under those provisions to date.  Such 
notification and adjudication is warranted before Board 
action on this case, as its absence could have the effect of 
prejudicing the veteran's appeal.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Specifically, a review of the record reveals that the RO 
issued the veteran a supplemental statement of the case in 
October 2001 which discussed the findings of a VA 
examination.  There was no discussion, however, of VCAA.  
Further, the veteran has not otherwise been notified of the 
VCAA via letter or other communication.  Notably, the veteran 
has not been informed of what evidence he needs to submit to 
support his claim of service connection for high cholesterol, 
among other things.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is requested to review the 
claim of service connection for high 
cholesterol and complete all notification 
and assistance requirements as specified 
by the VCAA.  This includes a separate 
VCAA letter.

2.  Thereafter, the RO should review the 
veteran's claim based on all of the 
evidence on file.  All appropriate laws 
and regulations should be applied, 
particularly including VCAA.  If the 
benefits being sought by the veteran are 
not resolved to his satisfaction, he and 
his representative should be sent a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


